DETAILED ACTION
	This office action is in response to the amendment filed on March 12, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021 has been considered by the examiner.

Response to Arguments
Applicant’s arguments, see pages 6-10 of Applicant’s Remarks, filed 03/12/2021, with respect to claims 1, 3 and 5-11 have been fully considered and are persuasive. 
Therefore, the rejections of claims 1, 3 and 5-11 under 35 U.S.C. § 103 have hereby been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-15 directed to an invention non-elected without traverse.  Accordingly, claims 12-15 have been cancelled.

Reasons for Allowance
Claims 1, 3 and 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record fails to disclose or suggest, nor would it be obvious to modify the prior art of record so as to include, in which a hollow metal part of a stator of a rotating electrical machine comprises:
wherein the first hollow metal part includes a bend, a first end coupled to one end of the bend, and a second end coupled to the other end of the bend, wherein at least a part of the bend is formed of stainless steel, wherein the first end and the second end are formed of oxygen-free copper, and wherein the first hollow metal part is formed integrally by joining a portion formed of stainless steel at the bent portion and portions of the first end and the second end formed of oxygen free copper by HIP diffusion bonding.
Dependent claims 3 and 5-11 are considered to be allowable by virtue of their dependencies on independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Singh whose telephone number is (571)270-0708.  The examiner can normally be reached on Monday - Friday 6A-6P CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David A. Singh/Examiner, Art Unit 2838

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838